NUMBER 13-18-00324-CR

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


RAMSEY ORLANDO GUERRERO,                                                Appellant,

                                         v.

THE STATE OF TEXAS,                                                     Appellee.


                   On appeal from the 36th District Court
                      of San Patricio County, Texas.


                         MEMORANDUM OPINION

            Before Justices Benavides, Hinojosa, and Perkes
               Memorandum Opinion by Justice Hinojosa

      Appellant Ramsey Orlando Guerrero pleaded guilty to the offense of unlawful

possession of a firearm by a felon, a third-degree felony. See TEX. PENAL CODE ANN.

§§ 12.34, 46.04.   The trial court sentenced appellant to five years’ imprisonment in

Institutional Division of the Texas Department of Criminal Justice with a $1000 fine,

suspended the sentence, and ordered five years of community supervision. See TEX.
CODE CRIM. PROC. ANN. art. 42A.751. The State later filed a motion to revoke community

supervision, alleging four violations of his community supervision terms. 1 The trial court,

after a hearing, ruled that all four violations were “true” and granted the motion to revoke.

       Appellant appeals the revocation of his community supervision. Appellant’s court-

appointed counsel, however, has filed an Anders brief stating that there are no arguable

grounds for appeal. See Anders v. California, 386 U.S. 738, 744 (1967). We affirm.

                                          I.       ANDERS BRIEF

       Pursuant to Anders v. California, appellant’s court-appointed appellate counsel

has filed a motion to withdraw and a brief in support thereof in which he states that he

has diligently reviewed the entire record and has found no non-frivolous grounds for

appeal. See id. Counsel’s brief meets the requirements of Anders as it presents a

professional evaluation demonstrating why there are no arguable grounds to advance on

appeal. See In re Schulman, 252 S.W.3d 403, 407 n.9 (Tex. Crim. App. 2008) (“In

Texas, an Anders brief need not specifically advance ‘arguable’ points of error if counsel

finds none, but it must provide record references to the facts and procedural history and

set out pertinent legal authorities.” (citing Hawkins v. State, 112 S.W.3d 340, 343–44

(Tex. App.—Corpus Christi–Edinburg 2003, no pet.))).



       1   The State alleged that Guerrero violated the following terms of his community supervision:

                 (1) Intentionally and knowingly possessing a firearm before the fifth anniversary of his
                     release from community supervision;
                 (2) Associating with a person with a felony criminal record;
                 (3) Failing to report his arrest of felon in possession of a firearm to his probation officer
                     within two days of the arrest; and
                 (4) Violating his community supervision curfew with required him to remain in his
                     residence from 10:00 p.m. to 5:30 a.m. daily.

                                                       2
        In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel

Op.] 1978) and Kelly v. State, 436 S.W.3d 313, 318–19 (Tex. Crim. App. 2014),

appellant’s counsel carefully discussed why, under controlling authority, there is no

reversible error in the trial court’s judgment. Counsel has informed this Court, in writing,

that counsel has: (1) notified appellant that counsel has filed an Anders brief and a

motion to withdraw; (2) provided appellant with copies of both pleadings; (3) informed

appellant of appellant’s rights to file a pro se response, 2 review the record preparatory to

filing that response, and seek discretionary review if the court of appeals concludes that

the appeal is frivolous; and (4) provided appellant with a form motion for pro se access to

the appellate record, lacking only appellant’s signature and the date and including the

mailing address for the court of appeals, with instructions to file the motion within ten

days.    See Anders, 386 U.S. at 744; Kelly, 436 S.W.3d at 318–19; see also In re

Schulman, 252 S.W.3d at 409 n.23. Appellant requested, and has been provided, pro

se access to the appellate record.             However, an adequate time has passed, and

appellant has not filed a pro se response.

                                    II.     INDEPENDENT REVIEW

        Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488 U.S.
75, 80 (1988). We have reviewed the entire record and counsel’s brief and found nothing




        2 The Texas Court of Criminal Appeals has held that “the pro se response need not comply with

the rules of appellate procedure in order to be considered. Rather, the response should identify for the
court those issues which the indigent appellant believes the court should consider in deciding whether the
case presents any meritorious issues.” In re Schulman, 252 S.W.3d 403, 409 n.23 (Tex. Crim. App. 2008)
(quoting Wilson v. State, 955 S.W.2d 693, 696–97 (Tex. App.—Waco 1997, no pet.)).
                                                    3
that would arguably support an appeal. Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex.

Crim. App. 2005) (“Due to the nature of Anders briefs, by indicating in the opinion that it

considered the issues raised in the briefs and reviewed the record for reversible error but

found none, the court of appeals met the requirement of Texas Rule of Appellate

Procedure 47.1.”); Stafford, 813 S.W.2d at 509.

                                     III.     MOTION TO WITHDRAW

        In accordance with Anders, appellant’s attorney has asked this Court for

permission to withdraw as counsel for appellant. See Anders, 386 U.S. at 744; see also

In re Schulman, 252 S.W.3d at 408 n.17 (citing Jeffery v. State, 903 S.W.2d 776, 779–80

(Tex. App.—Dallas 1995, no pet.) (“[I]f an attorney believes the appeal is frivolous, he

must withdraw from representing the appellant. To withdraw from representation, the

appointed attorney must file a motion to withdraw accompanied by a brief showing the

appellate court that the appeal is frivolous.”) (citations omitted). We grant counsel’s

motion to withdraw. Within five days of the date of this Court’s opinion, counsel is

ordered to send a copy of this opinion and this Court’s judgment to appellant and to advise

him of his right to file a petition for discretionary review. 3 See TEX. R. APP. P. 48.4; see

also In re Schulman, 252 S.W.3d at 412 n.35; Ex parte Owens, 206 S.W.3d 670, 673

(Tex. Crim. App. 2006).



        3  No substitute counsel will be appointed. Should appellant wish to seek further review of this
case by the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for
discretionary review or file a pro se petition for discretionary review. Any petition for discretionary review
must be filed within thirty days from the date of either this opinion or the last timely motion for rehearing or
timely motion for en banc reconsideration that was overruled by this Court. See TEX. R. APP. P. 68.2. Any
petition for discretionary review must be filed with the clerk of the Court of Criminal Appeals. See id. R.
68.3. Any petition for discretionary review should comply with the requirements of Texas Rule of Appellate
Procedure 68.4. See id. R. 68.4.
                                                       4
                                   IV.    CONCLUSION

       We affirm the trial court’s judgment.

                                                       LETICIA HINOJOSA
                                                       Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
8th day of August, 2019.




                                               5